Citation Nr: 1750260	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  11-13 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder as secondary to the service-connected residuals of patella ligament cyst and patellofemoral syndrome of the left knee.

2.  Entitlement to service connection for a low back disorder as secondary to the service-connected residuals of patella ligament cyst and patellofemoral syndrome of the left knee.

3.  Entitlement to a rating in excess of 20 percent for as secondary residuals of patella ligament cyst and patellofemoral syndrome of the left knee.


WITNESS AT HEARING ON APPEAL

The Veteran



REMAND

The Veteran had active military service from April 1988 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the VA Regional Office (RO) in Waco, Texas.

In June 2016, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The case was previously remanded in January 2017; however, another remand is necessary.  The previous remand directed that any treatment records identified by the Veteran, including records from the VA Central Texas Healthcare System, be obtained.  The Veteran was sent a letter in February 2017 asking him to identify all healthcare providers; no response was received.  However, treatment records from VA facilities are in VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  While a July 2017 deferred rating decision notes that the Veteran's VA records were to be obtained and associated with the claims file, the September 2017 Supplemental Statement of the Case (SSOC) does not list those records as being obtained.  Consequently, as the Board's remand directive of obtaining VA records was not complied with, another remand is necessary.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Accordingly, the case is REMANDED for the following action:

1.  After furnishing the Veteran with a 38 C.F.R. § 3.159(b) notice letter addressing his claims in this appeal, obtain any outstanding VA treatment records, including those from the VA Central Texas Healthcare System, and request treatment records from any private providers the Veteran identifies, pursuant to the procedural requirements of 38 C.F.R. § 3.159(c)(1).

2.  Then, after any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

ATTORNEY FOR THE BOARD	L. Barstow, Counsel

Copy mailed to:  Texas Veterans Commission

